IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF HELEN C. CITINO          : No. 718 MAL 2019
                                          :
                                          :
PETITION OF: ROBERT R. LETO AND           : Petition for Allowance of Appeal
NANCY BARONE KRIBBS                       : from the Order of the Superior Court


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.